        Case 2:18-cr-00346-RFB-EJY Document 116 Filed 01/18/21 Page 1 of 4




 1
 2                           UNITED STATES DISTRICT COURT
 3                                DISTRICT OF NEVADA
 4
     UNITED STATES OF AMERICA,                     Case No. 2:18-cr-00346-RFB-EJY
 5
                     Plaintiff,                                    Order
 6
 7         v.

 8   JADIE HALL,
 9                   Defendant.
10
11         Before the Court is the government’s Motion for a Protective Order [ECF

12   No. 105]. The government seeks to prevent the Defendant, Jadie Hall, from being

13   able to publicly disclose documents that have been presented to the Court in

14   camera. These documents relate to an internal investigation by Las Vegas

15   Metropolitan Police Department of Hall’s accusation that he had $3,000 stolen by

16   police officers involved in the traffic stop that partially initiated this case. Upon

17   review of the record in this case and the in camera submission, the Court denies

18   the motion.

19         Rule 16(d)(1) of the Federal Rules of Criminal Procedure permits this Court

20   to enter a protective order if it finds “good cause” to deny or restrict discoverable

21   material. Id.

22         The government has moved for the investigation documents related to the

23   complaint filed by Hall against Detective Gregory Flores of the LVMPD for theft

24   to be subject to a protective order which prevents their public disclosure and

25   requires that they be returned upon the close of this case. The government argues

26
        Case 2:18-cr-00346-RFB-EJY Document 116 Filed 01/18/21 Page 2 of 4




 1   that the investigation resulted in a finding of no wrongdoing by Flores and
 2   therefore it would be inappropriate for such documents to be made public by Hall.
 3         The Court finds that there is not good cause to issue the sweeping protective
 4   order sought by the government for a few reasons. First, in this case, the
 5   government’s case, and its witnesses at hearings in this case have directly and
 6   publicly attacked the character and conduct of Hall. See ECF Nos. 57, 59, 61, 62,
 7   71. In his defense, he has argued and testified under oath that the officers engaged
 8   in improper conduct, including the theft of money from his wallet. ECF No. 70. He
 9   has alleged that this occurred while he was detained by officers in this case,
10   including Detective Flores. The in camera submission which the government seeks
11   to cover by the protective order is directly related to Hall’s traffic stop, search and
12   detention in this case. The submission contains statements which provide details
13   about the stop, Hall’s questioning and subsequent actions of the officers while
14   investigating Hall. The submission is therefore not tangential to this case or the
15   issues raised by Hall in his Motion to Suppress and Motion to Dismiss. The Court
16   finds that there are details in the submission which could arguably be construed
17   to support the arguments in his motions, including potential bias and improper
18   conduct. He is entitled to access to this submission so that he may supplement his
19   submissions for his defense as he deems appropriate.
20         Second, the allegations against Hall and his asserted defense and
21   accusations against the officers are already a part of the public record based upon
22   submissions of the parties, hearing testimony and hearing evidence. ECF Nos. 54,
23   59, 61, 62, 63, 65, 66, 70. The officers involved in the stop, including Detective
24   Flores, have already given public testimony about the details of the stop, and have
25   testified about their potential misconduct in this case. Hall, himself, also
26
                                                 2
        Case 2:18-cr-00346-RFB-EJY Document 116 Filed 01/18/21 Page 3 of 4




 1   specifically and publicly testified already about the stop and his accusations of
 2   police misconduct. His complaint to LVMPD about the theft of his money and
 3   misconduct is already a part of the public record. The submission provides
 4   additional details about the stop and the officers’ actions leading up to and after
 5   the stop. As there has already been extensive public testimony and evidence
 6   presented about the stop, subsequent search, questioning of Hall and alleged police
 7   misconduct, there is no basis to restrict public access to information that is directly
 8   related to events that are already a part of the public record.
 9          Finally, the Court finds that the records in the submission are records that
10   Hall is entitled to in any event, since they provide a basis for an argument of bias
11   and misconduct in defense of the charges against him. The Court thus finds that
12   Hall may have access to the material submitted in camera. He may supplement
13   his public submissions regarding his motions with information from this
14   submission.
15          The Court further finds that Hall need not return this submission upon the
16   completion of his criminal case. The Court finds that these records are directly
17   related to his criminal case and could potentially be used to argue in his defense
18   and as part of a civil proceeding. The Court thus finds that such material is also
19   Brady material subject to disclosure in any event because it is material to his guilt
20   or innocence, and it contains impeachment material. 1 The Court further finds that
21   the officers and/or the government were aware of the records in the submission
22   before deciding to bring this case and make public their accusations against Hall.
23
24
            1
             In Brady v. Maryland, 373 U.S. 83, 87 (1963) the Supreme Court found that the
25   government had an obligation to dislcose information or documents within its possession that
     were material to a defendant’s innoncence or guilt. Impeachment material falls within this
26   Brady obligation. United States v. Bagley, 473 U.S. 667, 676 (1985).
                                                    3
        Case 2:18-cr-00346-RFB-EJY Document 116 Filed 01/18/21 Page 4 of 4




 1   They cannot now seek to restrict his ability to openly support his defense and his
 2   public assertions with records related to the charges in this case. The motion is
 3   therefore denied.
 4          Accordingly,
 5          IT IS HEREBY ORDERED that Government’s Motion for a Protective Order
 6   (ECF No. 105) is Denied.
 7          IT IS FURTHER ORDERED that the Defendant, Jadie Hall, shall be
 8   provided access to the in camera submission provided to the Court about the
 9   internal investigation of Hall’s accusation of police theft of his money.
10          IT IS FURTHER ORDERED that Hall shall have until January 29, 2021
11   to supplement any of his submissions with information from this material.
12
13          DATED: January 18, 2021.
14
15
                                             RICHARD F. BOULWARE II
16                                           United States District Court Judge
17
18
19
20
21
22
23
24
25
26
                                                4
